Name: Commission Implementing Decision (EU) 2018/2029 of 18 December 2018 determining quantitative limits and allocating quotas for substances controlled under Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer, for the period 1 January to 31 December 2019 (notified under document C(2018) 8655)
 Type: Decision_IMPL
 Subject Matter: chemistry;  economic geography;  tariff policy;  deterioration of the environment;  research and intellectual property;  trade;  business classification
 Date Published: 2018-12-20

 20.12.2018 EN Official Journal of the European Union L 325/31 COMMISSION IMPLEMENTING DECISION (EU) 2018/2029 of 18 December 2018 determining quantitative limits and allocating quotas for substances controlled under Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer, for the period 1 January to 31 December 2019 (notified under document C(2018) 8655) (Only the Croatian, Czech, Dutch, English, French, German, Greek, Hungarian, Italian, Latvian, Maltese, Polish, Portuguese and Spanish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1005/2009 of the European Parliament and of the Council of 16 September 2009 on substances that deplete the ozone layer (1), and in particular Articles 10(2) and 16(1) thereof, Whereas: (1) The release for free circulation in the Union of imported controlled substances is subject to quantitative limits. (2) The Commission is required to determine those limits and allocate quotas to undertakings. (3) Furthermore, the Commission is required to determine the quantities of controlled substances other than hydrochlorofluorocarbons that may be used for essential laboratory and analytical uses, and the undertakings that may use them. (4) The determination of the allocated quotas for essential laboratory and analytical uses has to ensure that the quantitative limits set out in Article 10(6) of Regulation (EC) No 1005/2009 are respected, applying Commission Regulation (EU) No 537/2011 (2). As those quantitative limits include quantities of hydrochlorofluorocarbons licensed for laboratory and analytical uses, the production and import of hydrochlorofluorocarbons for those uses should also be covered by that allocation. (5) The Commission has published a notice to undertakings intending to import or export controlled substances that deplete the ozone layer to or from the European Union in 2019 and to undertakings intending to produce or import these substances for laboratory and analytical uses in 2019 (3), and has thereby received declarations on intended imports in 2019. (6) The quantitative limits and quotas should be determined for the period 1 January to 31 December 2019, in line with the annual reporting cycle under the Montreal Protocol on Substances that Deplete the Ozone Layer. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 25(1) of Regulation (EC) No 1005/2009, HAS ADOPTED THIS DECISION: Article 1 Quantitative limits for release for free circulation The quantities of controlled substances subject to Regulation (EC) No 1005/2009 which may be released for free circulation in the Union in 2019 from sources outside the Union shall be the followings: Controlled substances Quantity (in ozone depleting potential (ODP) kilograms) Group I (chlorofluorocarbons 11, 12, 113, 114 and 115) and group II (other fully halogenated chlorofluorocarbons) 2 200 510,00 Group III (halons) 24 247 100,00 Group IV (carbon tetrachloride) 22 363 561,00 Group V (1,1,1-trichloroethane) 1 700 000,00 Group VI (methyl bromide) 480 912,00 Group VII (hydrobromofluorocarbons) 4 917,00 Group VIII (hydrochlorofluorocarbons) 5 077 008,03 Group IX (bromochloromethane) 324 024,00 Article 2 Allocation of quotas for release for free circulation 1. The allocation of quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons during the period 1 January to 31 December 2019 shall be for the purposes and to the undertakings indicated in Annex I. 2. The allocation of quotas for halons during the period 1 January to 31 December 2019 shall be for the purposes and to the undertakings indicated in Annex II. 3. The allocation of quotas for carbon tetrachloride during the period 1 January to 31 December 2019 shall be for the purposes and to the undertakings indicated in Annex III. 4. The allocation of quotas for 1,1,1-trichloroethane during the period 1 January to 31 December 2019 shall be for the purposes and to the undertakings indicated in Annex IV. 5. The allocation of quotas for methyl bromide during the period 1 January to 31 December 2019 shall be for the purposes and to the undertakings indicated in Annex V. 6. The allocation of quotas for hydrobromofluorocarbons during the period 1 January to 31 December 2019 shall be for the purposes and to the undertakings indicated in Annex VI. 7. The allocation of quotas for hydrochlorofluorocarbons during the period 1 January to 31 December 2019 shall be for the purposes and to the undertakings indicated in Annex VII. 8. The allocation of quotas for bromochloromethane during the period 1 January to 31 December 2019 shall be for the purposes and to the undertakings indicated in Annex VIII. 9. The individual quotas for undertakings shall be as set out in Annex IX. Article 3 Quotas for laboratory and analytical uses The quotas for importing and producing controlled substances for laboratory and analytical uses in the year 2019 shall be allocated to the undertakings listed in Annex X. The maximum quantities that may be produced or imported in 2019 for laboratory and analytical uses allocated to those undertakings are set out in Annex XI. Article 4 Period of validity This Decision shall apply from 1 January 2019 and shall expire on 31 December 2019. Article 5 Addressees This Decision is addressed to the following undertakings: 1 ABCR GmbH Im Schlehert 10 76187 Karlsruhe Germany 2 AGC Chemicals Europe, Ltd York House, Hillhouse International FY5 4QD Thornton Cleveleys United Kingdom 3 Albemarle Europe SPRL Parc Scientifique Einstein, Rue du Bosquet 9 B-1348 Louvain-la-Neuve Belgium 4 Arkema France Rue Estienne d'Orves 420 92705 Colombes Cedex France 5 Ateliers Bigata SASU Rue Jean-Baptiste Perrin 10 33320 EYSINES France 6 Avocado Research Chemicals Limited Shore Road LA3 2XY Lancaster United Kingdom 7 BASF Agri-Production S.A.S. Rue de Verdun 32 76410 Saint-Aubin Les Elbeuf France 8 Bayer CropScience AG Alfred-Nobel-Str. 50 40789 Monheim Germany 9 BDL Czech Republic s.r.o. NÃ ¡mÃ stÃ ­ Ã eskÃ ©ho rÃ ¡je 2 51101 Turnov Czech Republic 10 Biovit d.o.o. Varazdinska ulica  Odvojak II 15 HR-42000 Varazdin Croatia 11 Blue Cube Germany Assets GmbH & Co. KG Buetzflether Sand 2 21683 Stade Germany 12 Butterworth Laboratories Ltd Waldegrave Road 54-56 TW11 8NY London United Kingdom 13 Ceram Optec SIA Skanstes street 7 K-1 LV-1013 Riga Latvia 14 Chemours Netherlands BV Baanhoekweg 22 3313LA Dordrecht Netherlands 15 Daikin Refrigerants Europe GmbH Industriepark HÃ ¶chst 65926 Frankfurt am Main Germany 16 Dyneon GmbH Industrieparkstr. 1 84508 Burgkirchen Germany 17 EAF protect s.r.o. KarlovarskÃ ¡ 131/50 35002 Cheb 2 Czech Republic 18 ESTO Cheb s.r.o. PalackÃ ©ho 2087/8A 35002 Cheb Czech Republic 19 F-Select GmbH Grosshesseloherstr. 18 81479 Munich Germany 20 Fire Fighting Enterprises Ltd Hunting Gate 9 SG4 0TJ Hitchin United Kingdom 21 Gedeon Richter plc GyÃ ¶mrÃ i Ã ºt 19-21. H-1103 Budapest Hungary 22 GHC Gerling, Holz & Co. Handels GmbH Ruhrstr. 113 22761 Hamburg Germany 23 Gielle Di Luigi Galantucci Via Ferri Rocco 32 70022 Altamura Italy 24 GlaxoSmithKline Cobden Street DD10 8EA Montrose United Kingdom 25 Halon & Refrigerant Services Ltd J Reid Trading Estate, Factory Road CH5 2QJ Sandycroft United Kingdom 26 Honeywell Speciality Chemicals Seelze GmbH Wunstorfer Str. 40 30926 Seelze Germany 27 Hovione FarmaCiencia SA Quinta de S. Pedro  Sete Casas 2674-506 Loures Portugal 28 Hudson Technologies Europe S.r.l. Via degli Olmetti 5/B 00060 Formello Italy 29 Hugen Reprocessing Company Dutch Halonbank BV Marketing 43 6921 RE Duiven Netherlands 30 ICL EUROPE COOPERATIEF U.A. Koningin Wilhelminaplein 30 1062 KR Amsterdam Netherlands 31 Intergeo Ltd Industrial Park Of Thermi 57001 Thessaloniki Greece 32 Labmix24 GmbH Jonas-Elkan-Weg 4 46499 Hamminkeln Germany 33 LABORATORIOS MIRET SA Geminis 4 08228 Terrassa Spain 34 Ludwig-Maximilians-University Butenadtstr. 5-13 (HAUS D) DE-81377 Munich Germany 35 Mebrom NV Antwerpsesteenweg 45 2830 Willebroek Belgium 36 Merck KGaA Frankfurter Strasse 250 64293 Darmstadt Germany 37 Meridian Technical Services Limited Hailey Road 14 DA18 4AP Erith United Kingdom 38 Mexichem UK Limited The Heath Business and Technical Park WA7 4QX Runcorn, Cheshire United Kingdom 39 Ministry of Defence  Chemical Laboratory  Den Helder Bevesierweg 4 1780CA Den Helder Netherlands 40 Neochema GmbH Am KÃ ¼mmerling 37A 55294 Bodenheim Germany 41 P.U. POZ-PLISZKA Sp. z o.o. Mialki Szlak 52 80-717 Gdansk Poland 42 Philipps-UniversitÃ ¤t Marburg Biegenstrasse 10 35032 Marburg Germany 43 R.P. CHEM s.r.l. Via San Michele 47 31032 Casale sul Sile (TV) Italy 44 Restek GmbH Schaberweg 23 Bad Homburg Germany 45 Sanofi Chimie Le Bourg 63480 Vertolaye France 46 Savi Technologie sp. z o.o. Psary Wolnosci 20 51-180 Wroclaw Poland 47 Sigma Aldrich Chimie SARL Rue de Luzais 80 38070 Saint Quentin Fallavier France 48 Sigma-Aldrich Chemie GmbH RiedstraÃ e 2 89555 Steinheim Germany 49 Sigma-Aldrich Company LTD The Old Brickyard, New Road SP8 4XT Gillingham, DORSET United Kingdom 50 Solvay Fluor GmbH Hans-Boeckler-Allee 20 30173 Hannover Germany 51 Solvay Specialty Polymers France SAS Avenue de la Republique 39501 Tavaux Cedex France 52 Solvay Specialty Polymers Italy SpA Viale Lombardia 20 20021 Bollate Italy 53 SPEX CertiPrep Ltd Dalston Gardens 2 HA7 1BQ Stanmore United Kingdom 54 Sterling Chemical Malta Limited V. Dimech Street 4 1504 FLORIANA Malta 55 Sterling SpA Via della Carboneria 30 06073 Solomeo  Corciano (PG) Italy 56 Syngenta Limited Priestley Road Surrey Research Park 30 GU2 7YH Guildford United Kingdom 57 Tazzetti SAU Calle Roma 2 28813 Torres de la Alameda Spain 58 Tazzetti SpA Corso Europa 600/A 10088 Volpiano Italy 59 Techlab SARL La tannerie 4C 57072 METZ Cedex 3 France 60 TEGA  Technische Gase und Gasetechnik GmbH Werner-von-Siemens-Str. 18 D-97076 WÃ ¼rzburg Germany 61 Thomas Swan & Co. Ltd Rotary Way DH8 7ND Consett County Durham United Kingdom 62 Valliscor Europa Limited 3rd Floor Kilmore House Park Lane Spencer Dock D01 YE64 Dublin 1 Ireland Done at Brussels, 18 December 2018. For the Commission Miguel ARIAS CAÃ ETE Member of the Commission (1) OJ L 286, 31.10.2009, p. 1. (2) Commission Regulation (EU) No 537/2011 of 1 June 2011 on the mechanism for the allocation of quantities of controlled substances allowed for laboratory and analytical uses in the Union under Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer (OJ L 147, 2.6.2011, p. 4). (3) OJ C 57, 15.2.2018, p. 8. ANNEX I GROUPS I AND II Import quotas for chlorofluorocarbons 11, 12, 113, 114 and 115 and other fully halogenated chlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and process agent uses during the period 1 January to 31 December 2019 Company ABCR GmbH (DE) Solvay Specialty Polymers Italy SpA (IT) Syngenta Limited (UK) Tazzetti SAU (ES) Tazzetti SpA (IT) TEGA  Technische Gase und Gasetechnik GmbH (DE) ANNEX II GROUP III Import quotas for halons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and critical uses during the period 1 January to 31 December 2019 Company ABCR GmbH (DE) Arkema France (FR) Ateliers Bigata SASU (FR) BASF Agri-Production S.A.S. (FR) EAF protect s.r.o. (CZ) ESTO Cheb s.r.o. (CZ) Fire Fighting Enterprises Ltd (UK) Gielle Di Luigi Galantucci (IT) Halon & Refrigerant Services Ltd (UK) Hugen Reprocessing Company Dutch Halonbank BV (NL) Intergeo Ltd (EL) Meridian Technical Services Limited (UK) P.U. Poz-Pliszka Sp. z o.o. (PL) Savi Technologie sp. z o.o. (PL) ANNEX III GROUP IV Import quotas for carbon tetrachloride allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses and process agent uses for the period 1 January to 31 December 2019 Company Abcr GmbH (DE) Arkema France (FR) Blue Cube Germany Assets GmbH & Co. KG (DE) Ceram Optec SIA (LV) ANNEX IV GROUP V Import quotas for 1,1,1-trichloroethane allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2019 Company Arkema France (FR) ANNEX V GROUP VI Import quotas for methyl bromide allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2019 Company Abcr GmbH (DE) GHC Gerling, Holz & Co. Handels GmbH (DE) ICL Europe Cooperatief U.A. (NL) Mebrom NV (BE) Sanofi Chimie (FR) Sigma-Aldrich Chemie GmbH (DE) ANNEX VI GROUP VII Import quotas for hydrobromofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2019 Company Abcr GmbH (DE) GlaxoSmithKline (UK) Hovione FarmaCiencia SA (PT) R.P. Chem s.r.l. (IT) Sanofi Chimie (FR) Sterling Chemical Malta Limited (MT) Sterling SpA (IT) Valliscor Europa Limited (IE) ANNEX VII GROUP VIII Import quotas for hydrochlorofluorocarbons allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2019 Company Abcr GmbH (DE) AGC Chemicals Europe, Ltd. (UK) Arkema France (FR) Bayer CropScience AG (DE) Chemours Netherlands BV (NL) Dyneon GmbH (DE) Mexichem UK Limited (UK) Solvay Fluor GmbH (DE) Solvay Specialty Polymers France SAS (FR) Solvay Specialty Polymers Italy SpA (IT) Tazzetti SAU (ES) Tazzetti SpA (IT) ANNEX VIII GROUP IX Import quotas for bromochloromethane allocated to importers in accordance with Regulation (EC) No 1005/2009 for feedstock uses for the period 1 January to 31 December 2019 Company Albemarle Europe SPRL (BE) ICL Europe Cooperatief U.A. (NL) Laboratorios Miret SA (ES) Sigma-Aldrich Chemie GmbH (DE) Thomas Swan & Co. Ltd (UK) Valliscor Europa Limited (IE) ANNEX IX (Commercially sensitive  in confidence  not to be published) ANNEX X Undertakings entitled to produce or import controlled substances for laboratory and analytical uses for the period 1 January to 31 December 2019 Company Abcr GmbH (DE) Arkema France (FR) Avocado Research Chemicals Limited (UK) BDL Czech Republic s.r.o. (CZ) Biovit d.o.o. (HR) Butterworth Laboratories Ltd (UK) Daikin Refrigerants Europe GmbH (DE) F-Select GmbH (DE) Gedeon Richter plc (HU) Honeywell Speciality Chemicals Seelze GmbH (DE) Hudson Technologies Europe S.r.l. (IT) Labmix24 GmbH (DE) Ludwig-Maximilians-University (DE) Mebrom NV (BE) Merck KGaA (DE) Mexichem UK Limited (UK) Ministry of Defence  Chemical Laboratory  Den Helder (NL) Neochema GmbH (DE) Philipps-UniversitÃ ¤t Marburg (DE) Restek GmbH (DE) Sanofi Chimie (FR) Sigma Aldrich Chimie SARL (FR) Sigma-Aldrich Chemie GmbH (DE) Sigma-Aldrich Company Ltd (UK) Solvay Fluor GmbH (DE) Solvay Specialty Polymers France SAS (FR) SPEX CertiPrep Ltd (UK) Techlab SARL (FR) Valliscor Europa Limited (IE) ANNEX XI (Commercially sensitive  in confidence  not to be published)